SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

115
CAF 12-00153
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF MARIO A.B.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                  MEMORANDUM AND ORDER
ANGELO B., RESPONDENT-APPELLANT,
AND LISA E., RESPONDENT.
(APPEAL NO. 3.)


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR MARIO
A.B.


     Appeal from an order of the Family Court, Erie County (Lisa Bloch
Rodwin, J.), entered December 29, 2011 in a proceeding pursuant to
Family Court Act article 10. The order adjudged that respondent
Angelo B. neglected the subject child.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Alissia E.C. (___ AD3d ___ [Mar.
22, 2013]).




Entered:   March 22, 2013                       Frances E. Cafarell
                                                Clerk of the Court